Title: To James Madison from William C. C. Claiborne, 17 July 1807
From: Claiborne, William C. C.
To: Madison, James



(Private)
Dear Sir,
New Orleans July 17th. 1807.

Designing Men here, have made the most of the imprudent conduct of the Navy officers; they affect to attribute it to the influence of General Wilkinson’s proceedings the last winter, and are desirous of making it the means of exciting the prejudices of the Louisianians, against both the Government and her agents; But they will be disappointed; the Louisianians begin to distinguish between the real and pretended Patriots, & I persuade myself, that the hitherto great influence of certain unprincipled Americans, will very soon be at an end.
I declare to you, that the charge of the County Judge Moreau to the Jury is not suited to the occasion, nor is it justified by the actual State of the Country; Except among the intriguing Americans in New Orleans, who can never be contented either with themselves or their neighbours, I see no where in this Territory a want of respect either for the Laws or its Ministers; A few of the Planters were imprudent in their expressions, and evidenced too much warmpth in the occasion; but a similar occurrence in any State of the Union, would have been deemed of no consequence.
Judge Moreau, is an honest, well informed Man; but I fear, his sentiments on this occasion, have in a measure been directed by the Gentlemen of the Bar, who with the exception of two or three are disaffected to the General and local administration, and who spare no pains, to render the people equally as much so; The Lawyers and the Printers are the most restless, turbulent members of this Society, and if I had the same powers now, which I had in 1804, I believe I should send them one & all to Washington.  I am dr. Sir, very respectfully yo: mo: hble Servt.

William C. C. Claiborne

